Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.  	The information disclosure statements (IDSs) submitted on 04/05/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-15 rejected under 35 U.S.C. 103 as being unpatentable over Ureiuli (US 2013/0154391) in view of Franca-Neto (US 2005/0133909 A1).

 	Pertaining to claim 1, Ureiuli discloses A solid state circuit breaker module (70, see fig. 1), comprising: a transistor (see paragraph [0035], lines 2-5); a transient voltage suppression (TVS) device (see paragraph [0038], lines 1-3); and a circuit board (see paragraph [0062], lines 1-3); wherein the transistor (see paragraph [0035], lines 2-5) and the transient voltage suppression device (see paragraph [0038], lines 1-3) are electrically connected to the circuit board (see paragraph [0062], lines 3-6); and the solid state circuit breaker module (70) is configured to receive one or more scalable modules (see paragraph [0041).  
 	But, Ureiuli does not explicitly teach the solid state circuit breaker module is configured to be connected to one or more first non-scalable modules to regulate current.
 	However, Franca-Neto teaches the solid state circuit breaker module (122, see fig. 1) is configured to be connected to one or more first non-scalable modules to regulate current (130, see fig. 1, see paragraph [0015]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a solid state circuit breaker module is configured to be connected to one or more first non-scalable modules to regulate current in the device of Ureiuli based on the teachings of Franca-Neto in order to make this type of construction may even obviate the need for mounting discrete components on the package, making for a cost effective solution.
Pertaining to claim 2, Ureiuli discloses, wherein the transistor (see paragraph [0035], lines 2-5) and the transient voltage suppression device (see paragraph [0038], lines 1-3) are disposed on the circuit board (see paragraph [0062], lines 1-3) in a substantially symmetrical configuration (see paragraph [0063]).  

 	Pertaining to claim 3, Ureiuli discloses, wherein the transistor comprises a MOSFET, a JFET, or a bipolar junction transistor (see paragraph [0035], lines 6-9).  

 	Pertaining to claim 4, Ureiuli discloses, wherein the circuit board includes a first side and a second side, and the first side of the circuit board (see paragraph [0062], lines 1-3) is connected to the same number of transistors or the same number of transient suppression devices  (see figs. 1-2) as the second side of the circuit board.  
 	But, Ureiuli does not explicitly teach wherein the circuit board includes a first side and a second side, and the first side of the circuit board is connected to the same number of transistors or the same number of transient suppression devices as the second side of the circuit board.
 However, it would have been on obvious matter of design choice to make the circuit board includes a first side and a second side, and the first side of the circuit board is connected to the same number of transistors or the same number of transient suppression devices as the second side of the circuit board, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 5, Ureiuli discloses, wherein the circuit board includes a first side and a second side, and the first side of the circuit board (see paragraph [0062], lines 1-3) is connected to the same number of transistors and transient suppression devices as the second side of the circuit board (see figs. 1-2).  
 	But, Ureiuli does not explicitly teach wherein the circuit board includes a first side and a second side, and the first side of the circuit board is connected to the same number of transistors or the same number of transient suppression devices as the second side of the circuit board.
  	However, it would have been on obvious matter of design choice to make the circuit board includes a first side and a second side, and the first side of the circuit board is connected to the same number of transistors or the same number of transient suppression devices (see figs. 1-2) as the second side of the circuit board, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 6, Ureiuli discloses at least one scalable module (see paragraph [0041) including: a controller; and a current sensor electrically connected to the controller (see paragraph [0055]); a transistor (see paragraph [0035], lines 2-5); a transient voltage suppression device (70); and a circuit board electrically connected (see paragraph [0062], lines 3-6) to the transistor (see paragraph [0035], lines 2-5) and the transient voltage suppression device (70).

 	However, Franca-Neto teaches a first non-scalable module (130) including: a; a second non-scalable module (the second 130, see fig. 1) including at least one contact configured to be connected to a power supply (see paragraph [0016]); and; wherein the scalable module (118, see fig. 1) is configured to be electrically and mechanically connected (see paragraph [0033], lines 1-4) between the first non-scalable module (the first 130 and the second non-scalable module (the second 130).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a first non-scalable module including: a controller; and a current sensor electrically connected to the controller (see paragraph [0038]); a second non-scalable module including at least one contact configured to be connected to a power supply; and; wherein the scalable module is configured to be electrically and mechanically connected between the first non-scalable module in the device of Ureiuli based on the teachings of Franca-Neto in order to make this type of construction may even obviate the need for mounting discrete components on the package, making for a cost effective solution.

 	Pertaining to claim 7, Ureiuli as modified by Franca-Neto further discloses, wherein the first non-scalable module (130 of Franca-Neto), the second non-scalable module (the second 130), and the at least one scalable module (118 of Franca-Neto) 

 	Pertaining to claim 8, Ureiuli as modified by Franca-Neto further discloses, wherein the at least one scalable module (118 of Franca-Neto) may be stacked substantially between the first non-scalable module (130 of Franca-Neto) and the second non- scalable module (the second 130 of Franca Neto).  

 	Pertaining to claim 9, Ureiuli as modified by Franca-Neto further discloses, wherein the first non-scalable module (130 of Franca Neto) is configured to connect to the at least one scalable module (118 of Franca Neto, see fig. 1) via one or more snap-fit contactors (see fig. 1 of Franca Neto).  

 	Pertaining to claim 11, Ureiuli as modified by Franca-Neto further discloses, wherein the first non-scalable module (130 of Franca-Neto), the second non-scalable module (the second 130 of Franca Neto), and the at least one scalable module (118 of Franca-Neto) are configured to be electrically disconnected from the solid state circuit breaker (70 of Ureiuli) assembly without disconnecting the solid state circuit breaker assembly from the power supply (see paragraph [0014 of Franca-Neto]).  

Pertaining to claim 12, Ureiuli discloses at least one scalable module; controller and a current sensor electrically connected to the controller (see paragraph [0055]); wherein the transistor and the transient voltage suppression device (see paragraph [0038], lines 1-3) are electrically connected to the circuit board (see paragraph [0062], lines 3-6).  
 	But, Ureiuli does not explicitly teach a first non-scalable module including: a controller; and a current sensor electrically connected to the controller; a second non-scalable module including at least one contact configured to be connected to a power supply; and; wherein the scalable module is configured to be electrically and mechanically connected between the first non-scalable module.
 	However, Franca-Neto teaches a first non-scalable module (130) including: a a second non-scalable module (second 130) including at least one contact configured to be connected to a power supply (see paragraph [0016]); and; wherein the scalable module (118) is configured to be electrically and mechanically connected (see paragraph [0033], lines 1-4) between the first non-scalable module (130).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a first non-scalable module including: a controller; and a current sensor electrically connected to the controller; a second non-scalable module including at least one contact configured to be connected to a power supply; and; wherein the scalable module is configured to be electrically and mechanically connected between the first non-scalable module in the device of Ureiuli based on the teachings of Franca-Neto in order to make this type of construction may 

 	Pertaining to claim 13, Ureiuli as modified by Franca-Neto further discloses, including connecting one or more additional scalable modules (118) between the first non-scalable module (130) and the second non-scalable module (the second 130).  

 	Pertaining to claim 14, Ureiuli as modified by Franca-Neto further discloses, including connecting a plurality of scalable modules (118 of Franca Neto) between the first non-scalable module (first 130 of Franca Neto) and the second non-scalable module (the second 130 of Franca-Neto).  

 	Pertaining to claim 15, Ureiuli as modified by Franca-Neto further discloses, wherein the plurality of scalable modules (118 of Franca-Neto) provides a desired voltage capacity for the solid state circuit breaker assembly (see paragraph [0035]). 

Allowable Subject Matter
5.  	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  	The following is a statement of reasons for the indication of allowable subject matter:  wherein the first non-scalable module includes a first portion of a housing the second non-scalable module includes a second portion of the housing; the first portion .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (US 8,391,363) and Clendenen et al. (US 9,735,725 B2).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848